Citation Nr: 1622671	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  10-23 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for rheumatoid arthritis, claimed as due to herbicide exposure.

2. Entitlement to service connection for a gastrointestinal disability to include ulcerative colitis, irritable bowel syndrome, celiac disease, and gastroesophageal reflux disorder (GERD), claimed as due to herbicide exposure or as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to January 1960, and from November 1960 to November 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Board previously considered the Veteran's claim of entitlement to service connection for rheumatoid arthritis. After review of the entire record, however, the Board re-characterized the Veteran's claim as entitlement to service connection for low back arthritis, and then granted the claim in an October 2015 decision. The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court). In April 2016, the Court granted a Joint Motion for Partial Remand (JMPR) of the Veteran and the Secretary of Veterans Affairs (the Parties). In pertinent part, the Parties agreed that it was "unclear whether the Board adjudicated the question of service connection for rheumatoid arthritis." The JMPR then instructed that a "remand is necessary for the Board to clarify whether this claimed disability was included in its grant[,] and if it was not, it should adjudicate whether service connection is warranted for rheumatoid arthritis." To the extent that the prior Board decision did not discuss rheumatoid arthritis, the Board clarifies that the grant of service connection for low back arthritis did not include the claimed rheumatoid arthritis disability. Therefore, the Board will adjudicate the claim of entitlement to service connection for rheumatoid arthritis below and has limited the claim accordingly. See Carter v. Shinseki, 26 Vet App. 534, 541 (2014) ("A joint motion for remand, when drafted properly, identifies . . . clear instructions to the Board as to what it is required to address, and what actions it is required to take, on remand. This increases both administrative and judicial efficiency."). 

In October 2015, the Board also denied service connection for a gastrointestinal disability. In the April 2016 JMPR, the Court vacated that portion of the October 2015 Board decision that denied service connection for a gastrointestinal disability and remanded the case to the Board for adjudication consistent with the Court's order. 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a gastrointestinal disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current disability of rheumatoid arthritis. 


CONCLUSION OF LAW

The criteria for service connection for rheumatoid arthritis are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided notice to the Veteran in March 2008, prior to the initial adjudication of the claim in May 2008. The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim of service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain. The March 2008 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA and private treatment records, and the Veteran's statements. 

The Veteran has not been afforded a VA medical examination regarding the claimed rheumatoid arthritis disability. VA's duty to assist requires VA to provide the claimant with a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159. Specifically, a VA medical examination must be provided when there is (1) competent medical evidence of a current disability, or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability, or persistent or recurrent symptoms of a disability, may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

While the Veteran contends that he developed rheumatoid arthritis due to in-service exposure to herbicides, the preponderance of the evidence demonstrates that the Veteran does not have a current disability of rheumatoid arthritis. There is no medical evidence indicating such a diagnosis has been rendered, and the Veteran's lay statements are not competent evidence of this condition because it is a complex medical condition not susceptible to lay observation.  As discussed in more detail below, the Veteran has reported his belief he has rheumatoid arthritis to various medical professionals, but no such diagnosis has been given, nor has any medical professional suggested further exploration of the Veteran's symptoms is warranted.  With either medical or competent lay evidence that he has the claimed condition, examination is not warranted.

VA has therefore satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A.

§§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability. In absence of proof a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Board has a duty to consider all theories of entitlement to the benefit sought. See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000). In this regard, the Veteran contends that he developed rheumatoid arthritis due to exposure to herbicides during service. In addition, rheumatoid arthritis is considered a "chronic disease," and therefore, certain presumptive service connection regulations apply. 38 C.F.R. §§ 3.303(b), 3.309(a). However, as the preponderance of the evidence demonstrates that the Veteran does not have a current disability manifested by rheumatoid arthritis, there is no valid claim of service connection regardless of the theory of entitlement. Therefore, further discussion regarding alternative theories of service connection is not needed. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Rheumatoid Arthritis

The Veteran contends that service connection is warranted for rheumatoid arthritis. Specifically, he contends that he developed rheumatoid arthritis in his neck, shoulders, elbows, hands, back, knees, and feet as a result of exposure to Agent Orange while serving in the Republic of Vietnam. 

As discussed above, the April 2016 JMPR specifically instructed the Board to adjudicate the claim of service connection for rheumatoid arthritis. See Carter, 26 Vet App. 534, 541. Rheumatoid arthritis, a specific type of arthritis, is defined as "a chronic systemic disease primarily of the joints ... marked by inflammatory changes in [joint] structures and by muscle atrophy...The cause is unknown, but autoimmune mechanisms and virus infection have been postulated." See Dorland's Illustrated Medical Dictionary p. 157 (32nd ed. 2012); see also Zevalkink v. Brown, 6 Vet. App. 483, 494 (1994). Throughout the appeal period, the Veteran has consistently sought service connection specifically for rheumatoid arthritis and contended that exposure to Agent Orange has damaged his immune system resulting in the disability. 

In contrast, degenerative arthritis, or osteoarthritis, is defined as "a non-inflammatory degenerative joint disease seen mainly in older persons, characterized by degeneration of the [joint] cartilage...It is accompanied by pain, usually after prolonged activity, and stiffness, particularly in the morning or with inactivity." See Dorland's Illustrated Medical Dictionary at pp. 150, 1344; see also Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992); Greyzck v. West, 12 Vet. App. 288, 291 (1999).

While the Veteran has consistently contended that he has rheumatoid arthritis, the preponderance of the evidence demonstrates that service connection is not warranted for rheumatoid arthritis. Specifically, the preponderance of the competent medical evidence demonstrates that the Veteran does not have a current disability manifested by rheumatoid arthritis. 

Upon VA examination in March 1980, the Veteran reported constant low back pain. Following examination, the VA examiner diagnosed recurrent low back pain with mild degenerative changes of the lumbar spine. The VA examiner also noted that degenerative changes in both knees. 

A May 1997 VA physical therapy treatment record reflects that the Veteran reported neck stiffness and pain as well as shoulder and elbow pain. The VA physical therapist indicated that the Veteran's "symptoms [are] likely due to degenerative cervical discs." 

A June 1998 VA treatment record reflects that the Veteran reported a recent onset of pain and enlargement of the knuckles in both hands. The Veteran inquired about glucosamine supplementation. The VA clinician provided a diagnosis of osteoarthritis and educated the Veteran that non-steroidal anti-inflammatory medications were more effective for treatment of osteoarthritis than glucosamine. 

A June 2001 VA treatment record indicates that the Veteran reported "arthritis has extended into [his] elbows recently. In [the] past, [he was] bothered by grinding, dec[reased] rotation of neck, pain in thumbs, fingers." The VA clinician also noted no joint swelling. 

In a December 2001 statement, the Veteran indicated that "about ten years ago [he] started having trouble turning [his] neck...some form of arthritis was setting in. About five years ago it spread to [his] shoulders and after this quickly to [his] hands and legs and finally to [his] elbows." 

VA treatment records dated between April 2002 and January 2005 reflect that the Veteran regularly attended VA's PACE (People with Arthritis Can Exercise) arthritis exercise class. These PACE treatment records uniformly reflect that the Veteran has a diagnosis of osteoarthritis. Additional VA treatment records dated between April 2002 and January 2009 either reflect a current diagnosis of osteoarthritis or arthritis. 

An October 2002 Navy hospital treatment report reflects the Veteran reported a history of degenerative joint disease. 

A December 2002 VA treatment record reflects that the Veteran reported pain in his knees, feet, fingers, and elbows. The Veteran indicated that he believed exposure to Agent Orange damaged his immune system causing rheumatoid arthritis. The VA clinician noted that the Veteran's diagnosis was osteoarthritis. The VA clinician further indicated that she explained to the Veteran the difference between osteoarthritis and rheumatoid arthritis, and that his symptoms were "not atypical of his age group." 

A May 2003 Navy hospital cervical spine X-ray report documents mild, multi-level degenerative changes, predominantly in the lower cervical spine. The X-ray report indicates that the X-ray was ordered due to complaints of neck pain, history of a motor vehicle accident, and history of degenerative joint disease arthritis. 

A June 2003 VA treatment record reflects that the Veteran reported neck and shoulder pain following a motor vehicle accident in May where he sustained whiplash. The Veteran reported seeking treatment from a chiropractor, "which has helped [the] OA [(osteoarthritis)] in neck, shoulders." 

Upon VA examination in July 2004, the Veteran reported persistent intermittent back pain, and pain in both great toes causing difficulty walking. The Veteran reported relief of his back pain with chiropractic treatment. A lumbar spine X-ray documented mild degenerative disc disease at the L5-S1 spinal level and mild anterior productive spurring at the L3-L4 and L4-L5 spinal levels. The VA examiner indicated normal examinations of the low back and the feet, but noted diagnoses of chronic lumbar strain with degenerative disc disease, and right and left great toe chronic inflammatory condition secondary to gout. 

A September 2005 private emergency department treatment record reflects that the Veteran reported a history of arthritis. The private physician noted good joint mobility without pain or crepitus, good muscle strength and tone without atrophy or abnormal movements, and normal station and gait. 

A September 2005 Navy hospital treatment record reflects diagnoses of osteoarthritis and gout.

A February 2007 VA treatment record reflects that the Veteran reported intermittent right shoulder pain due to a rotator cuff injury. The Veteran reported that the injury occurred following lifting boxes in November 2006, and then he re-injured his shoulder in a motor vehicle accident in January 2007. Additional treatment records reflect the Veteran underwent a right rotator cuff repair in August 2007. 

In an August 2007 statement, the Veteran indicated that he "would not be a candidate for ...rheumatoid arthritis...without the entry of Agent Orange into [his] life." See also July 2008 Statement.

Upon VA Agent Orange registry examination in August 2007, the Veteran claimed rheumatoid arthritis. The VA examiner noted that the Veteran believed that he had rheumatoid arthritis due to Agent Orange exposure. The VA examiner also noted a history of degenerative joint disease. Following examination, the VA examiner provided a diagnosis of degenerative arthritis, not rheumatoid arthritis. 

A March 2008 private podiatry treatment record reflects that the Veteran reported a history of degenerative joint disease and gout. 

In a May 2008 statement, the Veteran indicated that his arthritis first began as a "crick in the neck" during service. The Veteran indicated that his arthritis progressed and eventually involved his shoulders, hands, elbows, and knees. The Veteran indicated that he underwent rotator cuff repair and X-rays performed in conjunction with the surgery documented arthritis. See also October 2008 Statement. The Veteran reported continued pain and stiffness and disfigurement of his fingers and toes. The Veteran then added that "rheumatoid arthritis can cause weight loss and could be partly to blame for [his] recent loss of nearly twenty pounds." 

An April 2009 VA eye examination report reflects that the Veteran reported a history of rheumatoid arthritis. 

A March 2010 private neurology consultation report reflects that the Veteran reported a history of rheumatoid arthritis. 

A September 2010 private treatment record reflects that the Veteran has current diagnoses of osteoarthritis and gout. 

A March 2012 private vascular surgery report reflects that the Veteran reported a history of arthritis. 

The Veteran underwent several VA examinations in April 2012 by the same VA examiner. The VA examiner noted the pending claims of service connection for rheumatoid arthritis and a gastrointestinal disability. Following an examination regarding diabetes mellitus, the VA examiner opined that the Veteran's "condition may well be multifactorial given [the] Veteran's history of possible rheumatologic illness including ulcerative colitis and celiac sprue / [vitamin] B12 deficiency / supplementation and ...steroid therapy." The VA examiner offered a similar opinion regarding the Veteran's peripheral neuropathy. 

A July 2012 VA history and physical examination report reflects that the Veteran, with respect to musculoskeletal symptoms, reported "normal aches, pains, and muscle weakness related to his age."

Upon VA spinal examination in April 2015, the VA examiner diagnosed degenerative arthritis of the lumbar spine. The VA examiner referenced a contemporaneous X-ray report that documented mild to moderate multi-level lumbar spine degenerative changes. 

In a September 2015 statement, the Veteran indicated that he has been treated for rheumatoid arthritis with the same steroid medications used to treat his ulcerative colitis. The Veteran indicated that "presently [his] fingers are crooked and [he] can't make a fist." 

The Board has carefully considered the Veteran's statements, in which he reports that he has rheumatoid arthritis. The Veteran is competent to report symptoms, such as joint pain, that he may have experienced at any time. See Layno, 6 Vet. App. 223, 225. However, without the appropriate medical training and expertise, he is not competent to provide an opinion on a complex medical matter, such as relating pain to a specific medical diagnosis such as rheumatoid arthritis. Jandreau, 492 F.3d 1372, 1377. 

In contrast, the record does not contain any VA or private treatment records reflecting a referral to, or treatment by, a rheumatologist, nor does the Veteran contend that he has received any treatment by a rheumatologist. The only notations of rheumatoid arthritis documented in VA or private treatment records are notations made in regards to the medical history reported by the Veteran and recorded by medical professionals with an unrelated medical specialty (i.e., ophthalmology, neurology). The 2012 VA examiner noted "history of possible" rheumatoid disease, again, stating the "history" provided by the Veteran, and ultimately not diagnosing rheumatoid arthritis. In comparison, the VA clinicians who supervised the Veteran's PACE arthritis exercise classes specifically identified osteoarthritis, not rheumatoid arthritis, as the Veteran's correct diagnosis. Finally, VA clinicians have specifically informed the Veteran of the correct diagnosis and have educated the Veteran in the difference between rheumatoid arthritis and osteoarthritis. See December 2002 VA Treatment Record; see also June 1998 VA Treatment Record. 

The preponderance of the evidence is against a finding of a current disability of rheumatoid arthritis upon which to predicate a grant of service connection. As a result, the claim must fail. In the absence of a present disability there can be no claim. Brammer, 3 Vet. App. at 225. The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative. McClain v. Nicholson, 21 Vet. App. 319 (2007). However, the evidence shows no diagnosis of rheumatoid arthritis at any time during the appeal period. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997). Evidence must show that the veteran currently has a disability for which benefits are claimed. As the evidence demonstrates no current disability of  rheumatoid arthritis upon which to base a grant of service connection, at any time during the claim period, there can be no valid claim for that benefit. See Shedden, 381 F.3d at 1167; Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44. Because a current disability has not been shown by competent evidence, the Board does not reach the additional questions of in-service injury, disease, or event, or the relationship between any such current disability and service. 

The preponderance of the evidence is against the claim of service connection, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for rheumatoid arthritis is denied. 


REMAND

The Veteran contends that his current gastrointestinal disability is either related to his presumed exposure to Agent Orange or related to one or more service-connected disabilities. The record contains evidence that suggests service connection may be warranted. Notably, the Veteran reported gastrointestinal symptoms during service. Additionally, an April 2012 VA examiner and the Veteran's private physician indicated that the gastrointestinal disorder may be aggravated by a service-connected disability. This evidence, however, is not sufficient by itself to establish service connection. Therefore, a VA examination is required to assist in determining the nature and etiology of the Veteran's current gastrointestinal disability. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. After the passage of a reasonable period of time or upon the Veteran's response, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of his current gastrointestinal disability. All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner should provide the following opinions:

a. Did the Veteran's gastrointestinal disability begin during service or is it otherwise related to any incident, injury, or event of service?

b. Is the Veteran's gastrointestinal disability related to a presumed herbicide exposure experienced by the Veteran during service in the Republic of Vietnam?

c. Is the Veteran's gastrointestinal disability proximately due to or aggravated by a service-connected disability?

If the opinion is that the gastrointestinal disability was aggravated by a service-connected disability, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

The Veteran has specifically indicated aggravation of his gastrointestinal disability by the service-connected diabetes mellitus, peripheral neuropathy, and/or abdominal aortic aneurysm. 

In rendering the above opinions, the examiner must review the record in conjunction with rendering the requested opinions. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*Current VA and private treatment records that reflect gastrointestinal diagnoses during the appeal period including ulcerative colitis, collagenous colitis, irritable bowel syndrome, celiac disease, and GERD. 

*An August 1965 service hospitalization report that reflects the Veteran was hospitalized for three days due to hepatitis following a two-week history of nausea, generalized weakness, and significant weight loss.

*A March 1970 service treatment record that reflects the Veteran reported vomiting and diarrhea; the service clinician diagnosed intestinal flu syndrome.

*A May 1977 service treatment record that reflects the Veteran reported an upset stomach.

*September 1978 service treatment records that reflect complaints of constipation.

*A November 1978 Report of Medical History form that reflects the Veteran endorsed a history of stomach, liver, or intestinal trouble. The service physician indicated that the Veteran's symptoms were not considered disabling.

*A June 2003 VA treatment record that reflects the Veteran reported his belief that his ulcerative colitis is due to exposure to Agent Orange. See also December 2003 VA treatment record.

*A July 2004 VA examination report that reflects the Veteran reported significant weight loss in 2001 that led to a diagnosis of celiac sprue and ulcerative colitis.

*An August 2004 statement in which the Veteran reported chronic diarrhea beginning in 1999. The Veteran indicated that his "immune system began attacking" him and he believed "the cause of this condition is Agent Orange."

*An August 2007 statement in which the Veteran reported chronic diarrhea from 1998 until 2002 when he was diagnosed with celiac sprue and collagenous colitis. The Veteran indicated that "both diseases are autoimmune [diseases] that require an environmental trigger to set them off. That trigger would be Agent Orange." See also May 2008 Statement ("the science on this topic is weak. I, of course, believe that Agent Orange is responsible."); July 2008 Statement; March 2015 Statement; July 2015 Statement; September 2015 Statement.

*April 2012 VA examination reports regarding service-connected diabetes mellitus and peripheral neuropathy that indicate the Veteran's gastrointestinal disorder may be interrelated with these service-connected disabilities. The Veteran contends this statement indicates aggravation of the gastrointestinal disability. 

*A May 2012 statement from Dr. A.B., a private internal medicine physician, that indicated the Veteran experienced gastrointestinal symptoms following surgery for the service-connected abdominal aortic aneurysm. The Veteran contends this statement indicates aggravation of the gastrointestinal disability.  

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

4. Then, review the VA examiner's report to ensure that it adequately responded to the above instructions, including providing an adequate explanation in support of the requested opinions. If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

5. Finally, after undertaking any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence of record. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


